787 N.W.2d 511 (2010)
CASS KEEGO PROPERTIES LLC, Plaintiff-Appellee,
v.
Eric R. BRYEN and Stuart J. Snider, Defendants, and
Arthur Jay Weiss and Arthur Jay Weiss & Associates, PC, Defendants-Appellants.
Docket No. 140949. COA No. 295076.
Supreme Court of Michigan.
September 10, 2010.

Order
On order of the Chief Justice, a stipulation signed by counsel for the parties agreeing to the dismissal of this application for leave to appeal is considered, and the application for leave to appeal is DISMISSED with prejudice and without costs.